DAVIDSON, Judge.
This is an appeal from a conviction for keeping a disorderly house, with punishment assessed at a fine of $200 and twenty days in jail.
The affidavit or complaint upon which the information is predicated states only that the affiant has “good reason to believe” that the offense was committed. Nowhere does the affiant state that she “does believe.”
Such a complaint is fatally defective and will not support a valid information.
The judgment is reversed and prosecution ordered dismissed.
Opinion approved by the court.